Citation Nr: 0101623	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-13 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic neck strain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active military service from April 1952 to 
March 1956 and from May 1956 to June 1976.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Oakland, California.

A hearing was held in Oakland, California, in October 2000, 
before the undersigned, who is the Board member designated by 
the Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West Supp. 2000).  A transcript of the hearing is of record.

The veteran contends that his chronic neck strain is related 
to his active military service.  Service medical records show 
that, in November 1962, the veteran was involved in an 
automobile accident in which the car he was driving was 
struck head-on by another vehicle.  He veteran contends that 
he was thrown through the windshield and suffered injuries to 
his face, neck, and right knee.  The service medical records 
only note facial lacerations and severe damage to the right 
knee.  The veteran has also asserted that his duty as an in-
flight refueler required him to be in a position with his 
neck hyperextended for long periods of time, and he relates 
neck pain to that duty.

The veteran's service medical records show that, in October 
and November 1969, he complained of neck pain.  He was 
diagnosed with muscle/cervical strain.  The service medical 
records show that in 1971 and again in 1972 the veteran 
complained of and was treated for neck pain extending into 
the shoulder region.  An x-ray film of the cervical spine, 
produced in September 1972, showed anterior and posterior 
osteophyte formations.  On a report of medical history for 
separation in March 1976, the veteran did not report any 
chronic neck problems.  

On VA medical examination in November 1998, the veteran 
reported that he had not had specific treatment for a neck 
disability.  The examiner noted full range of motion of the 
neck, with discomfort on hyperextension.  Chronic neck strain 
was diagnosed.

The veteran has presented a progress note from Donald W. 
Kelley, D.C., dated in April 1999, showing a diagnosis of 
progressive degenerative joint disease.  Dr. Kelley noted 
that the veteran was first seen in 1986 for low back pain.  
Dr. Kelley's treatment records are not in the claims file.  
While Dr. Kelley did not indicate when he first saw the 
veteran for neck pain, it may be pertinent to the veteran's 
claim to have the actual treatment records.  On remand, the 
veteran should be asked to provide a release, and those 
records should be obtained.

When development action has been completed to the extent 
possible, the veteran should be accorded a VA examination to 
determine the correct diagnosis for any cervical spine 
disorder and for a medical opinion whether it is at least as 
likely as not that any current cervical spine disorder is 
related to any disease or injury in service, to include the 
in-service automobile accident or the veteran's flight 
refueling duties.

In development and adjudication of this claim, the RO should 
comply with all notice and duty to assist provisions.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Accordingly, this case is REMANDED for the following:

1.  After securing the necessary release 
from the veteran, request the veteran's 
medical treatment records from D. W. 
Kelley, D.C., for all treatment of the 
veteran.  Associate all records received 
with the claims file.  If any request for 
private treatment records is 
unsuccessful, notify the appellant so he 
may present those records himself.

2.  The veteran is to be afforded a VA 
orthopedic examination for the purpose of 
ascertaining the current diagnosis of any 
neck/cervical spine condition.  All 
indicated special studies should be 
accomplished and the examiner should set 
forth reasoning underlying the final 
diagnosis.  The claims folder and this 
Remand are to be made available to the 
examiner for review prior to the 
examination.  The examiner should comment 
on the etiology of any cervical 
spine/neck disorder.  The examiner is 
asked to state whether it is at least as 
likely as not that any cervical 
spine/neck disorder is related to the 
1962 automobile accident referenced in 
service medical records or any other 
disease or injury in service, to include 
the veteran's activities performing in-
flight refueling, as to which he 
testified during his Board hearing.  A 
copy of that transcript is in the claims 
file for review.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC), and be given an appropriate 
period of time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


